UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 November 16, 2007 (November 16, 2007) Date of Report (Date of Earliest Event Reported) ALLTEL CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-4996 34-0868285 (State or other jurisdictionof incorporation) (Commission File Number) (IRS EmployerIdentification No.) One Allied Drive Little Rock, Arkansas 72202 (Address of Principal Executive Offices including Zip Code) (501) 905-8000 (Registrant’s Telephone Number including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. Attached as Exhibit 99(a) hereto and incorporated by reference herein is a presentation of certain information relating to the company. Item 9.01 Financial Statements and Exhibits. (c) Exhibits. Exhibit No. Description 99(a) Supplemental Disclosure dated November 16, 2007 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ALLTEL CORPORATION Date: November 16, 2007 By: /s/ Sharilyn S. Gasaway Name: Sharilyn S. Gasaway Title: Executive Vice President - Chief Financial Officer
